DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5,969,730 (“Inose”).
Claim 1
Inose discloses a print element substrate, comprising: a plurality of functional elements (col. 12, lns 65-67, subheaters); a plurality of driving elements configured to drive the plurality of functional elements based upon one of a plurality of drive signals (col. 2, lns 3-23, driving elements (transducers) with driving signals); a shift register configured to store functional data indicating whether or not to drive the functional element (shift register 508, print data stored); a data analyzing unit configured to analyze the functional data input into the shift register (col. 6, lns 49-67, processor 116 analyzing data); and a drive signal selection unit configured to select one of the plurality of drive signals in response to an analysis result from the data analyzing unit (col. 24, lns 6-18, signal selection).  
Claim 2
Inose discloses the print element substrate according to claim 1, wherein the data analyzing unit is a counter configured to count the number of times that the functional data having a predetermined logical level is input to the shift register, and outputs the number of times of the count as the analysis result (col. 23, lns 57-col. 24, ln 5).  

Claim 3
Inose discloses the print element substrate according to claim 2, wherein the data analyzing unit is a 1-bit counter, and outputs a 1-bit analysis result as the analysis result based upon whether the number of times that the functional data having the predetermined logic level is input to the shift register is even or odd (col. 24, lns 24-48).

Claim 5
Inose discloses the print element substrate according to claim 1, wherein the functional element is a print element, the functional data is print data, and the data analyzing unit analyzes the print data (col. 2, lns 3-23, data is print data and functional element is print element).  

Claim 6
Inose discloses the print element substrate according to claim 5, wherein the drive signal is an enable signal configured to determine an electricity conduction period of time of the print element, and the drive signal selection unit configured to select one of a plurality of enable signals to supply the selected enable signal to the driving element (col. 8, lns 17-37).  

Claim 7
Inose discloses the print element substrate according to claim 5, wherein the plurality of print elements are driven by a time-division driving method (col. 9, lns 17-35), the drive signal is a block selection signal, and the drive signal selection unit selects one of a plurality of block selection signals to supply the selected block selection signal to the driving element (col. 8, lns 17-35).  

Claim 8
Inose discloses the print element substrate according to claim 1, wherein the functional element is a sub-heater, the functional data is sub-heat data, and the data analyzing unit analyzes the sub-heat data (col. 12, lns 65-67, subheaters).  

Claim 9
Inose discloses the print element substrate according to claim 8, wherein the drive signal is an enable signal configured to determine an electricity conduction period of time the sub-heater, and the drive signal selection unit selects one of a plurality of enable signals to supply the selected enable signal to the driving element (col. 8, lns 17-37).    

Claim 10
Inose discloses the print element substrate according to claim 1, wherein the functional element is a temperature detecting sensor, the functional data is sensor selection data configured to select the temperature detecting sensor, and the data analyzing unit analyzes the sensor selection data (col. 19, lns 33-43).  
Claim 11
Inose discloses the print element substrate according to claim 10, wherein the drive signal is an enable signal configured to determine an electricity conduction period of time of the temperature detecting sensor, and the drive signal selection unit selects one of a plurality of enable signals to supply the selected enable signal to the driving element (col. 8, lns 17-37).      

Claim 12
Inose discloses a print head, comprising: a plurality of print elements; a plurality of driving units configured to drive the plurality of print elements based on one of a plurality of drive signals (col. 2, lns 3-23, driving elements (transducers) with driving signals); a shift register configured to store print data (shift register 508, print data stored); a data analyzing unit configured to analyze the print data input to the shift register (col. 6, lns 49-67, processor 116 analyzing data); and a drive signal selection unit configured to select one of the plurality of drive signals in response to an analysis result from the data analyzing unit (col. 24, lns 6-18, signal selection).    

Claim 13
Inose discloses a printing apparatus, comprising: a plurality of print elements (printheads 190); a plurality of driving units configured to drive the plurality of print elements based on one of a plurality of drive signals (col. 2, lns 3-23, driving elements (transducers) with driving signals); a shift register configured to store print data (shift register 508, print data stored); a data analyzing unit configured to analyze the print data input to the shift register (col. 6, lns 49-67, processor 116 analyzing data); and a drive signal selection unit configured to select one of the plurality of drive signals in response to an analysis result from the data analyzing unit (col. 24, lns 6-18, signal selection).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,969,730 (“Inose”) in view of U.S. Patent Pub. 2010/0053278 (“Omata”).
Claim 4 
Inose discloses the print element substrate according to claim 2.
Inose discloses a bit by bit analysis but does not appear to explicitly disclose wherein the data analyzing unit is a multi-bit counter, and outputs a multi-bit analysis result as the analysis result based upon the number of times that the functional data having the predetermined logical level is input to the shift register.  
Omata discloses a similar printhead substrate including multi bit analyzing and output (paragraphs [0056-0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated wherein the data analyzing unit is a multi-bit counter, and outputs a multi-bit analysis result as the analysis result based upon the number of times that the functional data having the predetermined logical level is input to the shift register, as disclosed by Omata, into the device of Inose, for the purpose of providing multiple signal combinations (Omata, paragraph [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853